This action was brought to restrain the tax commission of this state and the members thereof from enforcing chapter 191 of the Laws of 1933, p. 869 (Rem. 1933 Sup., § 8326-1 [P.C. § 7068-31]et seq.). After the action was instituted, the court granted a temporary injunction from which the defendants appealed,180 Wash. 673, 42 P.2d 420, and the order was affirmed. Subsequently, the defendants answered, and the trial resulted in a permanent injunction restraining the defendants from enforcing the law above mentioned, from which they appeal.
The facts are sufficiently stated in the opinion upon the former appeal, and need not be here repeated. The respondent opens its argument, in its brief answering that of appellants, with certain "preliminary observations" which we do not deem of controlling importance. The principal and controlling questions are discussed and disposed of in the recent case of State v.Northern Pacific Railway Co., ante p. 33, 48 P.2d 931, and upon the authority of that case the judgment of the superior court will be reversed and the cause remanded, with direction to the superior court to dismiss the action.
MITCHELL, BLAKE, BEALS, and GERAGHTY, JJ., concur.